DETAILED ACTION
Status of Claims: Claims 1-10, 16-20, 23-25, 27-28, and 34 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01. There is a gap between the limitations “obtaining first power information corresponding to a first device and first communication data corresponding to a first communication link between the first device and a second device; receiving second power information from the second device, the second power information corresponding to the second device” and the step of “determining one or more feasible operating modes from among a plurality of candidate operating modes … according to the calculated optimal strategy” because they are not coherently related such that they are disjointed from one another.
Dependent claims 2-10 are rejected based on the virtue of their dependency on the rejected base claim 1.
Allowable Subject Matter
Claims 16-20, 23-25, 27-28, and 34 are allowed. 
Response to Remarks/Arguments
Applicant’s amendments, filed 02/10/2022, with respect to the rejection(s) of the claim(s) 1-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, have overcome the rejections. Regarding the rejections of claims 1-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, Applicant may have unintentionally overlooked and did not furnish a response; therefore, the rejections have been maintained. Applicant’s remarks/arguments with respect to the rejection(s) of the claim(s) 1-4, 7, 16-18, 23, 24, 27, and 34 under 35 U.S.C. 102(a)(1) regarding Lee et al. reference have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476